Determination of the State Liquor Authority disapproving petitioner’s application for a restaurant liquor license unanimously annulled, on the law, without costs and without disbursements, and, in the exercise of discretion, the matter is remanded to the Authority for reconsideration and a hearing on all issues. (See Matter of 135 Restaurant Corp. v. State Liq. Auth., 25 A D 2d 651; Matter of 1068 First Ave. Rest. Corp. v. State Liq. Auth., 24 A D 2d 951.) The premises were previously owned and operated by 140 Restaurant Corporation, the last licensee. Its *800license was recalled as of July 21, 1965 because of an extensive adverse history of the manner of operation by said owner. It is clear that the determination of the Authority, disapproving the application of the petitioner, was based upon the fact that the original financial arrangement between petitioner, as buyer, and 140 Restaurant Corporation, as seller, did not sufficiently divest the seller of interest in the premises. It appears from the record that the original contract between the parties has been amended so that the purchase price shall be paid in cash, presumably eliminating the seller from any interest in the continuance of the restaurant. Concur — McNally, J. P., Stevens, Capozzoli and Witmer, JJ.